Case 5:20-cr-00145 Document’ Filed 08/18/20 Page 1 of 5 PagelD #: 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2019
AUGUST 18, 2020 SESSION

   
      

FILED

  

AUG | 8 2020

RORY L. PERRY Il, CL
U.S. District oun

UNITED STATES OF AMERICA Souther Diswict ot West Virginia
v. CRIMINAL NO. §,.2@—acl4S
18 U.S.c. § 371

JULIE M. WHEELER
RODNEY WHEELER

INDICTMENT

(Conspiracy to Obstruct Justice)
The Grand Jury Charges:
Background
At all relevant times to this Indictment:

1. Grandview Park (“Grandview”) was a scenic overlook and
a part of the New River Gorge National River, a unit of the United
States National Park Service.

2. The National Park Service was an agency of the Federal
Government within the jurisdiction of the executive branch of the
United States Government.

3. The United States Probation Department was an agency of
the Federal Government within the jurisdiction of the judicial
branch of the United States Government.

4. Defendant JULIE M. WHEELER was under the supervision of

the United States Probation Department pending her federal
Case 5:20-cr-00145 Document'1 Filed 08/18/20 Page 2 of 5 PagelD #: 2

sentencing for her conviction for health care fraud, in violation
of 18 U.S.C. § 1347 (Criminal No. 2:19-CR-00235).
The Conspiracy

5. From some time prior to May 31, 2020 to on or about June
2, 2020, at or near Grandview and Beaver, Raleigh County, and
Charleston, Kanawha County, West Virginia, and within the Southern
District of West Virginia and elsewhere, defendants JULIE M.
WHEELER and RODNEY WHEELER did knowingly conspire and agree with
each other and with other persons known and unknown to the Grand
Jury, to commit offenses against the United States, that is:

(a) Knowingly and willfully make materially false,
ficticious, and fraudulent statements to officers with the
National Park Service with the United States Probation Department
concerning matters within the jurisdiction of the executive branch
and the judicial branch of the United States Government, in
violation of 18 U.S.C. § 1001 (a) (2); and

(ob) Corruptly endeavor to influence, obstruct, and
impede the due administration of justice in a pending judicial
proceeding, that is, United States v. Julie M. Wheeler, Criminal
No. 2:19-CR-00235 in the United States District Court for the
Southern District of West Virginia, in violation of 18 U.S.C. §

1503.
Case 5:20-cr-00145 Document1 Filed 08/18/20 Page 3 of 5 PagelD #: 3

Manner and Means of the Conspiracy to Obstruct Justice

 

6. It was part of the conspiracy that defendants JULIE M.
WHEELER, RODNEY WHEELER, and another person known to the Grand
Jury (“Known Person”) agreed that they would fake the disappearance
and death of defendant JULIE M. WHEELER in order to avoid the
federal sentencing of defendant JULIE M. WHEELER scheduled for
June 12, 2020 in United States District Court (United States v.
Julie M. Wheeler, Criminal No. 2:19-CR-00235). As part of the
scheme, defendant JULIE M. WHEELER would then go into permanent
hiding, assisted by defendant RODNEY WHEELER,

Overt Acts

7. In furtherance of the conspiracy and to effect its
objective, defendants RODNEY WHEELER and JULIE M. WHEELER
committed the following overt acts:

(a) It was part of the conspiracy that on or about May
31, 2020, at or near Grandview, Raleigh County, West Virginia,
defendant RODNEY WHEELER and Known Person prompted an emergency
phone call to the Raleigh County 911 Center, claiming defendant
JULIE M. WHEELER had fallen from an overlook in Grandview and was
missing. Defendant RODNEY WHEELER and Known Person then personally
provided statements to the Raleigh County 911 Center that defendant
JULIE M. WHEELER had fallen from an overlook within Grandview.

These false statements caused state, federal, and local officials
Case 5:20-cr-00145 Document’1 Filed 08/18/20 Page 4 of 5 PagelD #: 4

to begin search and rescue efforts to locate defendant JULIE M.
WHEELER.

(b) It was further a part of the conspiracy that
defendant RODNEY WHEELER and Known Person provided further false
statements to federal officials, including to officers with the
National Park Service and United States Probation Department, that
defendant JULIE M. WHEELER had fallen from an overlook within
Grandview Park and that her whereabouts were unknown. These false
statements included details about how defendant JULIE M. WHEELER
had fallen from the overlook.

(c) It was further a part of the conspiracy that
defendant RODNEY WHEELER and Known Person gave similar false
statements to officials with the West Virginia State Police, the
Raleigh County Sheriff’s Office, and the West Virginia Division of
Natural Resources concerning defendant JULIE M. WHEELER’s
disappearance.

(d) It was further a part of the conspiracy that on or
about June 1, 2020, defendant RODNEY WHEELER posted statements on
his personal Facebook.com account about the “accident” that
occurred with defendant JULIE M. WHEELER at Grandview Park and
expressed “hope that she will be found” to further mislead the
public and state and federal law enforcement authorities into
believing defendant JULIE M. WHEELER had fallen and remained

missing.
Case 5:20-cr-00145 Document:1 Filed 08/18/20 Page 5 of 5 PagelD #: 5

(e) It was further a part of the conspiracy that a shoe
and cellphone belonging to defendant JULIE M. WHEELER were thrown
from the Grandview overlook where defendant JULIE M. WHEELER was
reported missing. These items were subsequently recovered at the
base of the overlook by search and rescue personnel.

(f) It was further a part of the conspiracy that on or
about May 31, 2020 through June 2, 2020, defendant JULIE M. WHEELER
actively concealed her person from state and federal law
enforcement authorities by hiding in her home located at Beaver,
Raleigh County, West Virginia. On at least two occasions, defendant
JULIE M. WHEELER concealed her person in a closet while state and
federal law enforcement authorities, including officers with the
United States Probation Department, were in her home coordinating
efforts with defendant RODNEY WHEELER and Known Person to locate
defendant JULIE M. WHEELER.

8. On or about June 2, 2020, defendant JULIE M. WHEELER was
located by members of the West Virginia State Police in her home
while concealing herself in a closet.

In violation of Title 18, United States Code, Section 371.

MICHAEL B. STUART
United States Attorney

py: Gl len

ERIK S. GOES
ASSISTANT UNITED STATES ATTORNEY
